DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 3 is considered to be in condition for allowance.  Claim 3 is essentially a method of making the metal bronze compound of Claim 1, which is a critical subcombination component of the ink combination claim, 7.  In examination of the claim 3 method, the metal bronze compound of claim 1 was necessarily examined as well.  As the prior art fails to teach or suggest the metal bronze compound of claim 1, claim 1 is therefore likewise considered to be in condition for allowance.  Claim 7, requiring the allowable subject matter of claim 1, is in condition for allowance as well.  Claims 1, 2, and 7 are hereby rejoined, and the Restriction Requirement, mailed November 15, 2018, is withdrawn.  

Allowable Subject Matter
Claims 1-7 are allowed.  
The following is an examiner’s statement of reasons for allowance: The reasons for allowance of claims 3-6 are already made of record, at least from Applicant’s Remarks filed March 4, 2020 and February 8, 2021.  Reasoning why previously withdrawn claims 1, 2, and 7 are in condition for allowance and have been rejoined have been discussed, above.  Ultimately, the prior art of record fails to teach or suggest the instantly claimed metal bronze compound.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732